DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application claim amendments filed on 04/28/2022, and 
Authorization for the below examiner’s claim amendments was given by Phone by Mr. Kevin Ross Davis (Reg. No. 64,667) on 07/11/2022.

The amendments filed on 04/28/2022 have been entered.
The claims amendments overcome the USC 103 rejections previously set forth in the Office Action mailed on 01/28/2022.
The replacement sheet to Figure 5 in the Drawing filed on 04/28/2022 is accepted. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s Amendment
Note: Proposed amendments marked manually with underlining and 
Claims

Please amend claim 1 with:
1.	(Currently Amended):  An information processing device that updates its own secret key according to an update request including an encrypted updated key and an updated request order information that enables identification of an order of the update request, the updated request order information being updated by incrementing request order information by a management information processing device, the information processing device comprising:
circuitry configured to:
store, in a nonvolatile manner, a master secret key, the secret key, and order comparison information that enables comparison of the order of the update request; 
in a case where the update request has been made, perform a comparison that compares the updated request order information and the order comparison information; 
in a case where it has been determined that the order of the update request is authorized, based on the comparison, by determining that an order of the updated request order information is larger than the order comparison information:
update the order comparison information to information corresponding to the updated request order information before update processing of the secret key is performed by using the master secret key and perform the update processing of the secret key, the update processing of the secret key including decrypting, using the master secret key, the encrypted updated key associated with the updated request to recover the updated secret key; and
in a case where it has been determined that the order of the update request is not authorized, based on the comparison, by determining that the order of the updated request order information is lower than or equal to the order comparison information:
proceed without performing the update processing of the secret key,
wherein the management information processing device limits the order of the update request to an allowed threshold and issues a notification warning to the information processing device if the order of the update request exceeds the allowed threshold.

Please amend claim 2 with:
2.	(Currently Amended):  The information processing device according to claim 1, wherein
the update request is transmitted through a communication network by the management information processing device,
the circuitry is configured to verify a signature by using a public key of the management information processing device, the signature having been given to the update request, and
in a case where the verification has been succeeded, the circuitry is configured to compare the updated request order information and the order comparison information.

Please amend claim 3 with:
3.	(Currently Amended):  The information processing device according to claim 1, wherein the circuitry is configured to replace the order comparison information with the updated request order information.

Please cancel claim 4:
4.	(Cancelled).

Please amend claim 5 with:
5.	(Currently Amended):  An information processing system comprising:
a management server device that includes circuitry configured to:
update a request order by incrementing request order information,
generate an update request including an encrypted updated key and updated request order information that enables identification of an order of the update request
transmit the generated update request; and
an information processing device that is connected to the management server device through a communication network, updates its own secret key according to the update request, and includes circuitry configured to: 
store, in a nonvolatile manner, a master secret key, the secret key, and order comparison information that enables comparison of the order of the update request, 
in a case where the update request has been made, perform a comparison that compares the updated request order information and the order comparison information, 
in a case where it has been determined that the order of the update request is authorized, based on the comparison, by determining that the order of the updated request order information is larger than the order comparison information:
update the order comparison information to information corresponding to the updated request order information before update processing of the secret key is performed by using the master secret key and perform the update processing of the secret key, the update processing of the secret key including decrypting, using the master secret key, the encrypted updated key associated with the updated request to recover the updated secret key, and
in a case where it has been determined that the order of the update request is not authorized, based on the comparison, by determining that the order of the updated request order information is lower than or equal to the order comparison information:
proceed without performing the update processing of the secret key,
wherein the circuitry of the management server device is configured to limit the order of the update request to an allowed threshold and issue a notification warning to the information processing device if the order of the update request exceeds the allowed threshold.

Please amend claim 6 with:
6.	(Currently Amended):  The information processing system according to claim 5, wherein
the update request is transmitted through the communication network by the management server device,
the circuitry of the information processing device is configured to verify a signature by using a public key of the management server device, the signature having been given to the update request, and
in a case where the verification has been succeeded, the circuitry of the information processing device is configured to compare the updated request order information and the order comparison information.

Please amend claim 7 with:
7.	(Currently Amended):  The information processing system according to claim 5, wherein the circuitry of the information processing devices is configured to replace the order comparison information with the updated request order information.

Please cancel claim 8:
8.	(Cancelled).

Please amend claim 9 with:
9.	(Currently Amended):  A method for controlling an information processing device that updates its own secret key according to an update request including an encrypted updated key and an updated request order information that enables identification of an order of the update request, the updated request order information being updated by incrementing request order information by a management information processing device, the method comprising:
storing, by the information processing device in a nonvolatile manner, a master secret key, the secret key, and order comparison information that enables comparison of the order of the update request; 
in a case where the update request has been made, comparing the updated request order information and the order comparison information; 
in a case where it has been determined that the order of the update request is authorized, based on the comparing, by determining that an order of the updated request order information is larger than the order comparison information:
updating the order comparison information to information corresponding to the updated request order information before update processing of the secret key is performed by using the master secret key and performing the update processing of the secret key, the update processing of the secret key including decrypting, using the master secret key, the encrypted updated key associated with the updated request to recover the updated secret key; and
in a case where it has been determined that the order of the update request is not authorized, based on the comparing, by determining that the order of the updated request order information is lower than or equal to the order comparison information:
proceeding without performing the update processing of the secret key,
wherein the management information processing device limits the order of the update request to an allowed threshold and issues a notification warning to the information processing device when the order of the update request exceeds the allowed threshold.

Please amend claim 10 with:
10.	(Currently Amended):  The method for controlling the information processing device according to claim 9, wherein
the update request is transmitted through a communication network by the management information processing device,
the method includes verifying a signature by using a public key of the management information processing device, the signature having been given to the update request, and
in a case where the verification has been succeeded, the comparing the updated request order information and the order comparison information is performed.

Please amend claim 11 with:
11.	(Currently Amended):  The method for controlling the information processing device according to claim 9, further comprising replacing the order comparison information with the updated request order information.

Please cancel claim 12:
12.	(Cancelled). 
Allowable Subject Matter
Claims 1-3, 5-7 and 9-11 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Adler (US 20170359717 A1),
Yamanaka (US 20120239937 A1),
Narimoto (US 20180076958 A1), and
Norem (US 20200193028 A1).
Adler discloses receiving a message to update the shared key, which includes a counter update and an encrypted information, and further discloses a ratcheting module that uses a stored shared key with a counter count, where the received counter update generates an updated shared key, where the ratcheting module ratchets the shared key based on the difference between the counter count and the counter update. Adler further discloses updating based on the comparison between counter count and the counter update. Yamanaka discloses sending a key update request and generating key update information based on a master key. Narimoto discloses receiving a message and decrypting the received message with the use of an authentication key generated from a master key. Norem discloses incrementing a counter before a bootloader decrypts encrypted payload, where the counter is not reset in case a malicious actor attempts to perform side channel attack by repeatedly resetting the counter. 
While the above prior arts disclose the aforementioned concepts, however, none of the prior arts, individually or in combination, discloses all the limitations, as a whole, in the manner recited in the independent claims. Specifically, none of the prior arts discloses the communication between a processing device and a management device  in updating of the secret key of the processing device based on a comparison of two order information as recited in the independent claims, where the update request includes the update key, where the updating of the order is performed before the update processing of decrypting the updated key to recover an updated secret key, where the management device limits the order to an allowed threshold and issue a notification warning to the processing device in case of the threshold is exceeded. Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above independent claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BASSAM A NOAMAN/Examiner, Art Unit 2497